DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 11/28/19 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 11/28/19 are approved by examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (U.S. Pub. No. 2018/0337598, hereinafter “Hsiao”).

Regarding claim 1, Hsiao (e.g., Fig. 2A) shows a power switching circuit, comprising: a driving circuit (233), outputting a first driving signal (UG2) and a second driving signal (LG2); a determining circuit (23, 210, 220, 231), coupled to the driving circuit (233) and outputting a control signal (STX, RT) to the driving circuit (233); a first power switch (Q1), coupled to a first input voltage (Vin) and receiving the first driving signal (UG2); and a second power switch (Q2), coupled to a second input voltage (GND) and receiving the second driving signal (LG2), wherein when the first power switch (Q1) and the second power switch (Q2) are switched, the second driving signal (LG2) rises from a first level to a preset level, and the determining circuit (23, 210, 220, 231) controls the driving circuit (233) to utilize the first driving signal (UG2) to turn off the first power switch (Q1) (paras. [0026] – 0028]).

Regarding claim 6, Hsiao shows wherein when the second driving signal (LG2) rises from the first level to the preset level, the determining circuit (23, 210, 220, 231) controls the driving circuit (233) to turn on the second power switch (Q2) through the second driving signal (paras. [0027] – [0028]).

Regarding claim 7, Hsiao shows wherein the first power switch (Q1) and the second power switch (Q2) are coupled to an output terminal (TO) of the power switching circuit, and one of the first power switch (Q1) and the second power switch (Q2) provides an output voltage (Vout2) to the output terminal (TO) after being turned on.

Regarding claim 8, Hsiao shows wherein the second input voltage (GND) and the first input voltage (Vin) are at different voltage levels.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Harriman et al. (U.S. Pat. No. 9,979,294, hereinafter “Harriman”).
Regarding claims 2 and 5, Hsiao shows a power switching circuit comprising all the claimed subject matter as discussed above in section 7, and further wherein the determining circuit comprises a sensing circuit (e.g., output voltage sensing circuit going into Error amplifier circuit 23, Fig. 2A), except for wherein the determining circuit comprises a dead time control circuit (claim 2), and wherein the dead time control circuit further comprises: an inverter, wherein an input terminal thereof receives a switching signal and an output terminal thereof outputs another switching signal (claim 5).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the determining circuit comprising a dead time control circuit, and wherein the dead time control circuit further comprises an inverter, wherein an input terminal thereof receives a switching signal and an output terminal thereof outputs another switching signal as taught in Harriman into the power switching circuit of Hsiao for a purpose of enhancing the power efficiency of the circuit via reducing the switching losses in first and second power switches (col. 1, lines 30-35, Harriman).

Allowable Subject Matter
11.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	None of prior art of record taken alone or in combination shows wherein the sensing circuit comprises a driving signal selector and a comparator, the driving signal selector receives the first driving signal and the second driving signal, a first input terminal of the comparator is coupled to the driving signal selector, and a second input terminal of the comparator is coupled to a preset voltage as recited in claim 3;  or wherein the dead time control circuit comprises: a flip-flop, wherein a first input terminal thereof receives a switching signal, a reset terminal thereof receives a sensing signal outputted by the sensing circuit, a second input terminal thereof receives another switching signal, a first output terminal thereof outputs a first output signal, and a second output terminal thereof outputs a second output signal; a first OR gate, claim 4.

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838